Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR2003211, filed on 03/31/20.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
	Note: Claim 1 is rejected twice below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US 6,714,027) in view of Coignus et al. (US 2016/0209466). (“Lui” and “Coignus”).
6.	Regarding claim 1, Lui teaches Method of characterizing a field-effect transistor [Figures 1-6, a method of characterizing a transistor is taught], comprising: a step of application, to the gate of the transistor, of a single (ramp) of the gate voltage [Figure 1-6, Abstract, voltage is applied to the transistor gate]; a step of measurement of a drain current and of a gate capacitance of the transistor during the application of the ramp of the gate voltage [Figures 1-6, Abstract, measuring a drain current (ids) and a gate capacitance (capacitance-voltage) is taught]; and a step of interpretation both of variations of the gate capacitance and of variations of the drain current of the transistor [Figures 1-6, Abstract, flow-chart and graphs teaches a step of integration (collection and processing)].
Lui does not explicitly teach a ramp voltage of the gate voltage.
However, Coignus teaches a ramp voltage of the gate voltage [Figures 1-4, 7, P(0008, 0071) teaches applying a ramp voltage].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Lui with Coignus. Doing so would allow Lui to apply a ramp voltage with a steady slope to the gate which would help improve testing and measurement.
7.	Regarding claim 2, Lui teaches the method.
Lui and Coignus does not explicitly teach wherein the ramp is applied for a time period in the range from 1 ps to 20 ps, preferably from 1 ps to 5 ps.
However, Figures 7A-7B, P(0071-0072) of Coignus teaches applying ramp voltage for a time period. 
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Lui and Coignus to optimize time period range because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
8.	Regarding claim 3, Lui teaches the method.
Lui does not explicitly teach wherein the ramp is a straight light having a substantially constant slope.
However, Coignus teaches wherein the ramp is a straight light having a substantially constant slope [Figures 1-4, 7, P(0008, 0071) shows a constant slope ramp voltage].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Lui with Coignus. Doing so would allow Lui to apply a ramp voltage with a steady slope to the gate which would help improve testing and measurement.
9.	Regarding claim 6, Lui teaches wherein the source and a substrate of the transistor are, during the application of the ramp, taken to a reference potential, preferably the ground [Figures 1-6, transistor having ground is taught].
10.	Regarding claim 11, Lui teaches Electronic device adapted to implementing the method according to claim 1, the device comprising: a first pulsed current-vs.-voltage characteristic measurement system which may be coupled, preferably connected, to the gate of the transistor; a measurement acquisition system coupled to the first pulsed current-vs.- voltage characteristic measurement system; and a second pulsed current-vs.-voltage characteristic measurement system which may be coupled, preferably connected, to the drain of the transistor [Figures 1-6, 12, i-v characteristic measurement system is taught, see Abstract, Claims 1-2].
	
Allowable Subject Matter
11.	Claims 4-5, 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garros et al. (US 8,525,528) in view of Coignus (US 2016/0209466). (“Garros”).
13.	Regarding claim 1, Garros teaches Method of characterizing a field-effect transistor [Figures 1-8, a method of characterizing a transistor is taught], comprising: a step of application, to the gate of the transistor, of a single (ramp) of the gate voltage [Figure 1-8, Abstract, voltage is applied to the transistor gate]; a step of measurement of a drain current and of a gate capacitance of the transistor during the application of the ramp of the gate voltage [Figures 1-8, Abstract, measuring a drain current and a gate capacitance is taught]; and a step of interpretation both of variations of the gate capacitance and of variations of the drain current of the transistor [Figures 1-8, Abstract, flow-chart and graphs teaches a step of integration (collection and processing)].
Garros does not explicitly teach a ramp voltage of the gate voltage.
However, Coignus teaches a ramp voltage of the gate voltage [Figures 1-4, 7, P(0008, 0071) teaches applying a ramp voltage].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Garros with Coignus. Doing so would allow Garros to apply a ramp voltage with a steady slope to the gate which would help improve testing and measurement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868